Citation Nr: 0619225	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-23 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318.

2.  Entitlement to service connection for the cause of the 
veteran's death. 

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from April 1956 to May 
1959.  He died in November 2001.  The appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), located in 
St. Petersburg, Florida, that denied the above claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required prior to further 
adjudication of this claim.   Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the 
appellant's claim so that she is afforded every possible 
consideration.

During his lifetime, the veteran was service connected for 
residuals of trauma, resulting in loss of use of both feet; 
degenerative changes of the lumbosacral spine; arthritis of 
both knees; arthritis of both hips; and postoperative donor 
site scars.  A review of the claims folder reveals that prior 
to his death, he indicated he had been taking Salsalate to 
alleviate the symptoms associated with some of his service-
connected disabilities.  He eventually developed esophageal 
cancer, which his Certificate of Death listed as the cause of 
his death.  The appellant has submitted a private medical 
record dated in February 1995 which suggests that Salsalate 
caused peptic ulcer disease.  Additionally, a private medical 
record from L. R. Barreras, M.D., dated in March 2001 showed 
that endoscopy revealed atrophic changes in the upper stomach 
and esophageal areas, and that this pattern of reflux most 
likely played a role in the development of the veteran's 
cancer.  

Dr. Barreras also indicated that the veteran had developed 
persistent metastatic carcinoma of the ankle area which 
resulted in amputation of the right leg.  The appellant has 
asserted that the veteran's esophageal cancer metastasized to 
his lower extremities as a result of their weakened condition 
due to the initial trauma sustained in service and subsequent 
treatment thereto since separation from service.  She further 
asserts that this contributed to amputation and ultimately to 
his death.

In light of the foregoing, the Board finds that a records 
review is in order to address whether the veteran's 
esophageal cancer, which was listed as the cause of this 
death, was caused or aggravated by a service-connected 
disability, or by treatment thereof, to include the use of 
the drug Salsalate.  See Charles v. Principi, 16 Vet. App. 
370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2005) [medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim]. 

Additionally, the veteran's death certificate shows that he 
died at home in November 2001, and that no autopsy was 
performed.  However, it does not appear that all pertinent 
treatment records, as set forth below, have been obtained.  
As such, these records must be obtained and reviewed.  38 
U.S.C.A. § 5103A.

The appellant has further argued that VA doctors found cancer 
and/or other abnormalities (i.e., hiatal hernia, reflux, 
esophagitis, possible malignancy) in the veteran's esophagus 
in 1994, but failed to do any follow up or tell him about 
this.  She stated that the veteran did not find out about his 
cancer until 1998 when it had become a level 4 cancer.  In 
short, she has requested entitlement to compensation under 38 
U.S.C.A. § 1151 for the cause of the veteran's death; 
however, this claim has not been adjudicated by the RO.  This 
claim is inextricably intertwined with the cause of death 
issue currently on appeal.  The Court has held that all 
issues "inextricably intertwined" with an issue certified for 
appeal, are to be identified and developed prior to appellate 
review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Therefore, this claim must be remanded to the RO in 
accordance with the holding in Harris, supra.

Finally, in March 2003 the RO denied the appellant's claim 
for entitlement to accrued benefits.  She submitted a notice 
of disagreement in April 2003.  No Statement of the Case 
(SOC) has been provided on this issue, so the appellant has 
not had an opportunity to perfect an appeal.  In a case in 
which a claimant has expressed timely disagreement in writing 
with a rating action of the RO, an appeal has been initiated, 
and the RO must issue an SOC, and the Board must remand that 
issue to the RO for that purpose.  See Manlincon v. West, 12 
Vet. App. 238 (1999).

A decision on the issue of entitlement to DIC pursuant to 
38 U.S.C.A. § 1318 is deferred pending the completion of the 
above.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the appellant's claim for 
entitlement to compensation under 38 
U.S.C.A. § 1151 for the cause of the 
veteran's death.  Any notice and 
development necessary should be conducted 
prior to adjudicating the claim.  See 38 
U.S.C.A. § 5103, 5103A; 38 C.F.R. § 3.159.  
If the determination is adverse to the 
appellant, this issue is to be returned to 
the Board only if she perfects an appeal.  
See 38 C.F.R. § 20.200 (2005).

2.  Make arrangements to obtain the 
veteran's complete treatment records from 
the following sources:  the Miami VA 
treatment facility, dated from January 1988 
until November 9, 2001; the Oakland Park VA 
treatment facility, dated from January 1997 
until November 9, 2001; Dr. Miller at Holy 
Cross Medical Center, dated from January 
1994 until November 9, 2001; Michelle 
Morris, M.D., dated from February 1995 
until November 9, 2001; Luis Barreras, 
M.D., dated from December 1998 until 
November 9, 2001; Robert Mills, M.D., dated 
from January 2000 until November 9, 2001; 
and VA Hospice Home Care, dated in 2001.

3.  Thereafter, make arrangements to obtain 
a VA medical opinion from an appropriate 
specialist(s).  A copy of this Remand and 
the veteran's entire claims folder should 
be provided to the doctor prior for review 
in conjunction with formulating the 
requested opinions.

(a)  The appellant contends that Salsalate 
prescribed to treat the veteran's service-
connected disabilities caused peptic ulcer 
disease, and that associated acid reflux 
played a role in the development of his 
fatal esophageal cancer.

(1)  The doctor should state whether 
it is at least as likely as not (50 
percent or more likelihood) that 
Salsalate prescribed to alleviate 
symptoms of the veteran's service-
connected disabilities caused or 
aggravated his esophageal cancer.   

(2)  The doctor should state whether 
it is at least as likely as not (50 
percent or more likelihood) that 
Salsalate prescribed to alleviate 
symptoms of the veteran's service-
connected disabilities caused or 
aggravated any gastrointestinal 
disorder, including esophagitis, 
dyspepsia, hiatal hernia, acid reflux, 
ulcer disease, etc.   

(3)  The doctor should state whether 
it is at least as likely as not (50 
percent or more likelihood) that any 
gastrointestinal disorder, i.e., 
esophagitis, dyspepsia, hiatal hernia, 
acid reflux, ulcer disease, etc., 
caused or aggravated the veteran's 
esophageal cancer.

(b)  The appellant further contends that 
the veteran's esophageal cancer 
metastasized to his lower extremities as a 
result of their weakened condition due to 
the initial trauma sustained in service, 
and that this contributed to amputation of 
the lower extremities and ultimately to his 
death.

(1)  The doctor should state whether 
it is at least as likely as not (50 
percent or more likelihood) that the 
veteran's esophageal cancer 
metastasized to his lower extremities 
as a result of their weakened 
condition due to his service-connected 
residuals of trauma, thereby resulting 
in below-knee amputation on the right.  

(2)  The doctor should state whether 
it is at least as likely as not (50 
percent or more likelihood) that the 
veteran's service-connected residuals 
of trauma to the lower extremities 
contributed substantially or 
materially to cause or hasten his 
death.

The doctor must provide a comprehensive 
report including a complete rationale for 
all conclusions reached and reconcile any 
differing opinions which may be of record.

4.  Readjudicate the appellant's claim for 
accrued benefits.  Any notice and 
development necessary should be conducted 
prior to readjudicating the claim.  See 38 
U.S.C.A. § 5103, 5103A; 38 C.F.R. § 3.159.  
If the determination remains adverse to 
her, furnish her and her representative a 
Statement of the Case on this issue.  
Notify her of the time limit within which 
an adequate substantive appeal must be 
filed in order to perfect an appeal of this 
issue and secure appellate review by the 
Board.  Thereafter, this issue is to be 
returned to the Board only if an adequate 
and timely substantive appeal is filed.

5.  Finally, readjudicate the appellant's 
claims on appeal (service connection for 
the cause of the veteran's death and 
entitlement to DIC pursuant to 38 U.S.C.A. 
§ 1318), with application of all 
appropriate laws and regulations and 
consideration of any additional information 
obtained as a result of this remand.  If 
the decision remains adverse to the 
appellant, furnish her and her 
representative a supplemental statement of 
the case and afford a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




